774 N.W.2d 690 (2009)
STATE TREASURER, Plaintiff-Appellee,
v.
Timothy SPRAGUE, Defendant-Appellant, and
John Gilman and Dow Chemical Employees Credit Union, Defendants.
Docket No. 139227. COA No. 281961.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the application for leave to appeal the June 4, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and MARKMAN, JJ., would grant leave to appeal.